Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  May 28, 2015                                                                          Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  149043(78)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  LINDA C. HODGE,                                                                       Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellant,
                                                             SC: 149043
  v                                                          COA: 308723
                                                             Wayne CC: 10-012109-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the second motion of the defendant-appellee to
  extend the time for filing its brief on appeal is GRANTED. The brief submitted on May
  19, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 28, 2015